IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAYMOUR & FLANIGAN                         :   No. 388 EAL 2021
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
WORKERS' COMPENSATION APPEAL               :
BOARD (OBEID)                              :
                                           :
                                           :
PETITION OF: LAMIS OBEID                   :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.